The respondent, a passenger in a trolley car owned and operated by defendant Brooklyn & Queens Transit Corporation, was injured in a collision between the trolley ear and a truck owned by the appellant, Welsh Bros. Contracting Co., Inc., and operated by its employee. Upon the trial the jury returned a verdict in favor of defendant Brooklyn & Queens *887Transit Corporation and against the Welsh Bros. Contracting Co., Inc., from which the latter appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.